The Honorable JimmieLou Fisher Lumpkin State Treasurer 220 State Capitol Little Rock, Arkansas 72201
Dear Ms. Lumpkin:
This is in response to your request for an opinion on the distribution of monies to municipalities from the "Municipal Aid Fund" under A.C.A. § 19-5-601 (Cum. Supp. 1991). This statute charges the State Treasurer with the duty to distribute the monies in the fund to cities of the first and second class and incorporated towns:
  . . . . on the basis of population according to the most recent federal decennial census. The amount to be apportioned to each such city or incorporated town is to be in the proportion that each population bears to the total population of all such cities and incorporated towns. In the event of an annexation, the population of the annexed area, as certified by the Federal Census Bureau, may be added to the last federal decennial census of the annexing municipality.
Your question with regard to this statute is whether, in the event a special census is taken, the special census figure or the last federal decennial census figure should be used in calculating the funds distributed under the statute. You indicate that you have received several inquiries from cities regarding the effect of a special census on these "turnback funds" distributed under A.C.A. § 19-5-601.
It is my opinion that the statute requires the use of the last federal decennial census. This statute does not authorize, nor even mention the use of a special census in calculating the amounts distributed under the statute. Although other statutes under which the Treasurer operates do authorize the use of special countywide census data for certain purposes (see e.g. A.C.A. § 26-74-313 (Cum. Supp. 1991) (county sales and use tax distribution)), the statute about which you inquire simply does not. It requires use of the last federal decennial census.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh